      Case 2:20-cv-00794-JAM-AC Document 11 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL L. OVERTON,                                No. 2:20-cv-0794 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   CHCF Warden, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 2, 2020, the magistrate judge issued findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 10. Plaintiff has not

23   filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ////

28   ////
                                                       1
     Case 2:20-cv-00794-JAM-AC Document 11 Filed 07/01/20 Page 2 of 2

 1           1. The findings and recommendations issued June 2, 2020 (ECF No. 10), are ADOPTED
 2   in full, and
 3           2. This action is DISMISSED without prejudice.
 4
     DATED: June 30, 2020
 5                                              /s/ John A. Mendez____________       _____
 6                                              UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
